 VALLEY MOLD COMPANYValleyMold Company, Inc.andDistrictLodge No. 13of the InternationalAssoci—ition of Machinists andAerospaceWorkers, AFL-CIO. Cases 9-CA-5745and 9-CA-5811December 3, 1974SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNING ANDJENKINSOn June 24, 1971, the National Labor RelationsBoard issued its Decision and Order directing that Re-spondent make whole certain employees for their lossesresulting from Respondent's unfair labor practices indischarging or laying them off in violation of Section8(a)(3)of the National Labor Relations Act, asamended.'On December 16, 1973, the Regional Di-rector for Region 9 issued a backpay specification andnotice of hearing, to which Respondent duly filed ananswer. A hearing was held before Administrative LawJudge George J. Bott on January 29 and 30, 1974, atMoraine, Ohio, for the purposes of determining theamount of backpay due the discriminatees. On May 13,1974,Administrative Law Judge Bott issued the at-tached Supplemental Decision, in which he found thatthe discriminatees were entitled to backpay as set forthopposite their names in the Administrative LawJudge's recommended Order. Thereafter Respond-ent filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the exceptionsand brief and has decided to affirm the rulings, find-ing:,,and conclusions'of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that the Respondent, Valley Mokl1191 NLRB 4982 In adopting the Administrative Law Judge's conclusion that Respondentwas not denied due process, we note especially the fact that as an &d-Iudicated wrongdoer, the burden was on the Respondent to show any reduc-tion in its backpay obligation The Board's rules provide an adequate proce-dure to protect Respondent's rights Having failed to seek a continuance atthe close of General Counsel's case to seek further evidence other thanthrough the deposition procedure and having demonstrated an unwilling-ness to abide by the procedures provided by the Board, Respondent cannotnow convincingly argue that it has been denied due process in any way, orthat it has been prejudiced by the application of the Board's rules in thisproceeding211Company, Inc., Englewood, Ohio, its officers,agents,successors, and assigns, shall take the action set forthin said recommended Order.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEGEORGE J. Borr, Administrative Law Judge: On June 24,1971, the Board issued its Decision and Order directing thatRespondent make whole certain employees for their lossesresulting from Respondent's unfair labor practices in dis-charging or laying them off in violation of Section 8(a)(3) oftheNationalLabor Relations Act, as amended.'TheBoard's Order was subsequently enforced by the UnitedStates Court of Appeals for the Sixth Circuit on October 26,1972. Controversy having arisen over the amounts of backpaydue under the terms of the Board's Order, on December 16,1973, the Regional Director for Region 9 issued a backpayspecification and notice of hearing. On December 28, 1973,Respondent filed an answer.A hearing was held before me at Moraine, Ohio, on Janu-ary 29 and 30, 1974. Briefs have been received from GeneralCounsel and Respondent.Upon the entire record in the case and upon my observa-tion of the witnesses, I make the following:FINDINGS AND CONCLUSIONSIPROCEDURAL MATTERS AND RESPONDENT'S DUE PROCESSCONTENTIONThe case involves 8 backpayclaimantswho were found tohave been discriminatorily discharged by Respondent in Au-gust 1970 and 17 claimants who were found to have beendiscriminatorily laid off for a short period of time in June1970.2The backpay specification issued on December 14, 1973,and on December 28, 1973, Respondent filed an answer inwhich it stated in regard to ill the claimants that it was"without knowledge or information sufficient to form a beliefas to the amounts of net interimearnings, the extent to whichthe attempt to mitigate loss of earnings was timely, andthe extent to which the amounts claimed represent otherthan a willful failure tominimize lossof earnings...."On January 4, 1974, Respondent filed with the RegionalDirector for Region 9 an application for the taking of deposi-tions of the eight persons who had been found to have beendiscriminatorily discharged.' The application noted a desireto take the depositions before a notary public in the office ofRespondent's counsel, and stated that the persons sought tobe deposed would be examined on interim earnings and theirefforts to mitigate loss ofearnings.The Regional Director issued an order denying Respon-dent's application to take depositions on January 10, 1974, onthe ground that good cause for the taking of depositions had1191 NLRB 4982 Six of the dischargees were also laid off in June and are included in the173Glen Bowen, Mary Dafler, Shirley Hangen, JoanneInnis(Knox), Do-rothy Johnson, Arthur E. Strange,KatheleneStrange, and LanaWoodgeard(Moore). 212DECISIONSOF NATIONALLABOR RELATIONS BOARDnot been shown as required by Section 102.30 of the Board'sRules and Regulations, Series 8, as amended, in that theapplication did "not appear to be based on the illness orunavailability of the witnesses," and the witnesses "residewithin reasonable proximity of the place of hearing **''1 1The Regional Director in his order also stated that whatRespondent was actually seeking was "full pre-trial discov-ery," which the Board has held, with court approval, it willnot permit in unfair labor practice cases.'As already indicated, the heanng took place before me onJanuary 29 and 30, 1974. At the commencement of the hear-ing,Respondent reiterated its objection to proceeding withthe hearing based on the Regional Director's denial of itsrequest to depose the claimants. General Counsel advised methat all of the claimants were present and were available forcross-examination, and I overruled Respondent's objection.At the hearing General Counsel called as his witnesses allof the eightclaimantswhom Respondent had sought todepose and, having examined them briefly on their interimearnings and efforts to find employment, turned them over toRespondent's counsel for cross-examination. On cross-exami-nation the claimants testified to having made unsuccessfulattemptsto obtain employment at 29 differentbusinesses.'After General Counsel had rested. his case-in-chief, Re-spondent moved for a continuance in order to take deposi-tions from the employers whom the claimants had named asemployers where they had sought employment, and alsomoved that, at a later date, after said employers had beendeposed, the hearing be reconvened and the claimantsbrought back for further cross-examination.6General Counsel opposed Respondent's motion, and I de-nied it. In denying Respondent's motion I commented thatthe motion was being considered in "its broadest aspects" ascounsel had stated it, noting further that Respondent nowwanted to depose all persons named by the claimants andhave the claimants return for further examination on thebasis of what might be discovered through the depositionprocedure. Upon denial of Respondent's motion, counsel forRespondent declined to go forward on the ground that he feltthat he could not adequately defend Respondent because hehad been denied a reasonable opportunity to present a de-fense.Respondent filed a brief with me in which it repeated itsarguments that it had been deprived of due process of law bybeing refused an opportunity to take depositions and to havethe hearing continued, and it asked me to reconsider myruling. Although Respondent had not asked only for time toinvestigate the claimants' assertions that they had looked forwork at various establishments and for an opportunity topresent evidence on that issue at a reopened hearing, but hadinstead reiterated its claim to a deposition procedure, never-theless, on February 27, 1974, I wrote counsel for Respond-ent and advised him that I would entertain a motion to reopen4On January23, 1974,Respondent filed with the Regional Directorobjections of Employer to order denying application to take depositions, towhich counsel for the General Counsel responded on January25, 19745The claimants also noted the existence of two union staff members andtwo other persons who could corroborate their testimony about their job-seeking efforts6 Counsel also included in his motion a request that the hearing be con-tinued to such time as the testimony could be transcribed and counsel hadan opportunity to read what the claimants had testified to.the record for "a limited purpose," that is, to take evidencefrom any employer named by the claimants. I also stated thatalthough a deposition procedure requested by Respondentwould not be followed, subpenas would be available to Re-spondent, if the hearing were reopened, to insure the attend-ance of employer witnesses at the hearing.On March 14, 1974, Respondent filed a motion to reopenthe record, which I deniedin a rulingmade on March 20,1974, on the ground that Respondent's motion to reopen andthe motion it made at the close of General Counsel's case-in-chief were essentially identical.7 In my ruling I repeatedthat I would, however, reopen the record to take admissibleevidence from any person or employer involved in, or claimedto be involved in, the claimants efforts to secure employment.Ipointed out that the additional hearing, if held, would bepursuant to the Board's Rules and Regulations, and thatsubpenas would be available to Respondent prior to the hear-ing. I also indicated that at the hearing I would considerRespondent's request to recall the claimants if it were madeafter Respondent had introduced any evidence it had bearingon the claimants efforts to secure interim employment.On March 27, 1974, Respondent filed a motion to reopenthe record "under protest," and it indicated in an accom-panying letter that it would petition the Federal districtcourt, at Dayton, Ohio, for injunctive reliefOn April 2, 1974, I issued an order reopening the recordfor additional hearing to be held at Moraine, Ohio, on April16, 1974, for the limited purposes previously stated by me.On April 5, 1974, Respondent filed a complaint in theFederal District Court for the Southern District of Ohio,Western Division, and sent me a copy of it along with amotion to suspend hearing date. In its complaint and applica-tion for injunctive relief, Respondent asks the court to issuean injunction ordering that "the Administrative Law Judge(1) postpone the reopening of the hearing for a reasonabletime in order to accord Plaintiff sufficient time in which toaccomplish the requisite investigation, (2) permit the takingof depositions in the matter, (3) issue subpoenas to all claim-ants requiring their appearance at the re-opened hearing."On April 11, 1974, for thereasons stated therein,I issuedan order withdrawing order reopening record for additionalheanng and closing record. A copy of that order is attachedhereto as Appendix.Respondent contends that it has been deprived of its consti-tutional right to a fair trial by the action of the RegionalDirector in denying its application to take depositions fromthe claimants prior to trial and by my denial of its motion fora continuance at the end of General Counsel's case to enableit to take depositions from employers or any other personhaving evidence bearing on the claimant's efforts to secureinterim employment. I find no merit in this contention for thefollowing reasons:First. Parties to judicial or quasi-judicial proceedings arenot entitled to pretrial discovery as a matter of constitutionalright,'and the Regional Director's action was in accord-7One of the purposes for reopening stated in the motion was, "To author-ize the issuance to Respondent of subpoenas for the purpose of discoveryin the nature of that allowed under the Federal Rules of Civil Procedure,including the taking of depositions "8NL.R B. v Interboro Contractors, Inc,432 F 2d 854 (C A 2, 1970) VALLEY MOLD COMPANYance with Board policy approved by the courts.' Since thewitnesses(claimants)whom Respondent wished to deposewere not unavailable and all lived reasonably close to thehearing site, it would be no burden on anyone to have thempresent at the hearing if necessary to testify.As appears,infra,they did appear and were cross-examined by Respond-ent. I find that the Regional Director did not abuse his discre-tion by denying Respondent's application.Second.Respondent was not prejudicedby therulings ofthe Administrative Law Judge but was in fact afforded moreopportunities to prepare its defense than the law requires. Asstated,each of the principal claimants whom Respondentsought to depose appeared and each of them was cross-exam-ined at length10After theclaimants had disclosed thenames of the employers at which they sought work after theyhad been discharged by Respondent,the most that Respond-ent was entitled to was a continuance for a reasonable periodof time to enable it to investigate the witnesses'claims, butitwas not entitled to depositions after the close of GeneralCounsel's case for essentially the same reasons on which Ihave found the Regional Director'sdenial of discoveryproper, that is,(1) discovery through depositions is not arequired practice in Board proceedings,and (2)there was noshowing that the employers or other persons the witnesseshad contacted in their efforts to get work would not be availa-ble for trial."Respondent did not,however,request a continuance toconduct an investigation,but asked instead for a continuanceto take depositions from employers of other persons whomight have some evidence relating to the claimants'efforts tosecure employment,a procedure it was not entitled to as amatter of right.A motion that the hearing be continued fora reasonableperiodof time so that Respondent might investi-gate what the claimants had testified to would have beengranted,but, in my opinion,the motion made, including asitdid a requirement that depositions be taken and the claim-ants be recalled at some indefinite time for additional exami-nation,was properly denied.Although Respondent did not make a specific,unqualifiedrequest for a continuance for investigative purposes,neitherdid I offer Respondent that opportunity.ThatRespondent'sfailure to limit its choice was not an oversight is apparentfrom its later actions,as described above, including its quali-fied motions to reopen the record and its action in the Federalcourt,but, in any case, subsequently I twice offered Respond-ent an opportunity to call any employer or other person toa reopened hearing, with subpenas available to insure theirattendance,to testify on the subject of the claimants' efforts9NL R B v Interboro Contractors, Inc, supra,858,Globe Wireless, Ltd.,193 F 2d 748, 751 (C A9),Richard W Kaase Company,162 NLRB 1320(1968), 1321 fn3,B B SA., d/b/a Burger Boy Food-O-Rama,164 NLRB975 (1967) See alsoRaser Tanning Company,276 F 2d 80, 83 (C A 6,1960)10All of the persons discriminatorily laid off were also available in thecourtroom for cross-examination, and some were called to testify by Gen-eralCounsel on another issue11NLR.B v Interboro Contractors, Inc., supraSee alsoN.L.R B vMiami Coca-Cola Bottling Company,360 F 2d 569, 576 (C A 5, 1966) Oneof the claimants worked at an unidentified "body shop" in Tampa, Florida,before he was reinstated by Respondent, but this is an insignificant detailin the broader picture of Respondent's insistence on a general right to havediscoveryMoreover, as appears below, I have allowed Respondent a creditfor the wages which that claimant earned at said employer213to find work, and I also indicated that the claimants mightbe required to testify again under certain conditions. Butthese terms did not satisfy Respondent, as its whole courseof conduct shows, and finally, convinced that Respondent isunwilling to participate in a reopened hearing without firstgoing the deposition route, I revoked my order reopening thehearing.I am in total agreement with Respondent that proceduraldue process requires a "meaningful hearing," 12 but we di-verge at the point where Respondent maintains that onlythrough a deposition procedure in a backpay case can itreceive a fair hearing. Insistent on such a procedure, Re-spondent has neglected another method, namely, a continu-ance for a reasonable time and the use of subpenas Havingelected to maintain its position on depositions in disregard ofanother no less meaningful way of proceeding, Respondentcannot fairly contend that it was deprived of a fair hearing.Third Respondent's argument that a deposition proceduremust be used because the alternative is more inconvenient,inefficient, and costly is not impressive." According to Re-spondent, if depositions are not permitted it would have tosubpena to the hearing every individual in every companynamed by the claimants who "might" be a person contactedby a claimant or have information about which of his fellowemployees might have been contacted. Respondent does notmake it clear why it cannot investigate first and subsequentlysubpena to the hearing the actual person who has admissibleevidence to offer.Respondent also maintains that a large number of compa-'nies whose personnel might have been deposed on the com-pany premises at a convenient time will be put to the expenseand inconvenience of having their personnel appear undersubpena at a hearing if depositions are not allowed, but thisargument overlooks the fact that the General Counsel andeach claimant are also entitled to appear at any depositiontaking, an inconvenience and expense greater by far than thatwhich would be incurred by any single company whose re-presentative appeared under subpena.Finally, the contention ignores an important consideration,namely, that the persons deposed would still have to appearbefore the Administrative Law Judge if credibility resolutionsare necessary, a needless duplication of effort and expense.In my opinion, whatever merit there may be in the sugges-tion that Respondent be given before hearing more informa-tion than it is normally supplied about the claimants' effortsto secure interim employment, a discovery practice after theclaimants have testified is certainly no less expensive and nomore efficient than the Board's present practice, and it is nodoubt slower.For the reasons stated, and on the basis of the whole re-cord, including Respondent's failure to request a continuancefor investigative purposes at the end of General Counsel'scase, its election twice not to unqualifiedly request that thehearing be reopened under the terms that I had laid down inmy various communications and rulings, and its continuedinsistence on obtaining a broad deposition procedure, all ofwhich factors have unduly delayed a final disposition of thecase, I find that Respondent has not been deprived of due12Morgan v United States,304 U S 1, 18-1913This contention is found in Respondent's letter to me dated March 27,1974, which accompanied its motion to reopen the record 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDprocess of law by the rulings of the Administrative Law Judgein not granting Respondent's requests to take depositions11CONTENTIONS AFFECTING MORE THAN ONE CLAIMANTA. Accuracy of theComputationsThe backpay specification set forth a formula for measur-ing the average weekly earnings of discriminatees GlenBowen, Mary Dafler, Shirley Hangen, Joanne Innis (Knox),Dorothy Johnson, Arthur E. Strange, Kathelene Strange, andLana Woodgeard (Moore). It also gives a detailed breakdownof the gross backpay each of said discriminatees would haveearned from Respondent absent the unlawful discrimination,as well as the interim earnings of these employees, and con-cludes with the net backpay alleged to be due each individual.At the hearing, counsel for Respondent stated that, usingthe same method the Board had used in determining weeklyaverage pay, his computations revealed that Bowen's weeklyaverage was $118.93 instead of $133.80, as set forth in thespecifications, resulting in a deduction of $952.88 in Bowen'snet backpay. Counsel also claimed that the specificationsincorrectly stated the third quarter of 1970 estimated earn-ingsofDorothy Johnson,Arthur Strange,KatheleneStrange, and Mary Dafler in that they worked fewer weeksin that quarter than stated in the specification.Respondent having specifically disputed the accuracy ofGeneral Counsel's figures and having been permitted toamend its answer accordingly, an issue was raised as to theaccuracy of the specification in that regard, and it was thenGeneral Counsel's burden to go forward with evidence toshow, if he could, that the amounts set forth in the specifica-tion were correct. Having failed to do this, I will deductappropriateamountsfromanybackpayduesaidclaimants."B.DiscriminateesWho Engaged in the StrikeFrom August 27 through September 14, 1970, union ad-herents at Respondent's plant were on strike. The recordindicates that discriminatees Johnson,Arthur Strange,Kathelene Strange, Dafler, Bowen, and Hangen, who werediscriminatorily discharged prior to the strike, participated inthe strike, and Respondent contends that since they wouldnot have been available for work during the strike, theirbackpay should be tolled for that period. Respondent's con-tention is contrary to established Board policy, and I rejectit.15C. Employees DiscriminatorilyLaid Off between June 23and June29, 1970This group of 17 employees lost 3 or 4 days' work duringthe week in question as a result of the discrimination againstthem, but Respondent claims that because the Respondentinstalled a 6-day week and continued it after they were re-turned to work, all discriminatees recouped their lost time14Sec 102 54 and 102 57, Board'sRules and Regulations,Series 8, asamendedMastro Plastics Corporation,136 NLRB 1342, 1346 (1962)15Winn Dixie Stores,Inc, 206 NLRB 777 (1973),Sunshine Hosiery Mills,1NLRB 664and money within 3 or 4 weeks. It claims that on that accountnothing is due them.I find no merit in Respondent's contention. Since the,em-ployees lost wages as a result of the discrimination, the propermeasure of their loss is the wages they would have earned ifthey had not been discharged,less net earnings.Moreover,Respondent's contention is completely inconsistent with theterms of the Board's Order which was enforced by the courtof appeals.16IIITHE INDIVIDUAL CLAIMSA. Controlling PrinciplesThe law is well settled that the "finding of an unfair laborpractice.ispresumptive proof that some backpay isowed,"" and the General Counsel'sburden is limited toshowing"what would not have been taken from [theemployees] if the Company had not contravened theAct."18Another court described the allocation of the bur-den as follows:... in a backpay proceeding the burden is upon theGeneral Counsel to show thegross amountsof backpaydue.When that has been done, however, the burden isupon the employer to establish facts whichwould nega-tive the existence of liabilityto a givenemployee orwhich wouldmitigatethat liability.19The failure of a discriminatorily discharged employee tomake a reasonable search for employment constitutes an af-firmative defense to backpay liability.20 To carry his burdensuccessfully in this area an employer must prove "losseswhich [the employee] willfullyincurred" and `clearly unjus-tifiable refusal to take desirable new employment."21Theburden has also been described as showing that an employee"fails diligently to search for alternative work,"22 or "Fail-ure . . . to make a reasonable search for interim work,"23 ordid not make an "honest good faith effort" to find it.24 Inseeking to mitigate his loss of income, an employee is held"only to reasonable exertion in this regard, not the higheststandard of diligence. 1121Respondent contends that Glen Bowen, Dorothy Johnson,Arthur E. Strange, and Kathelene Strange are not entitled toany backpay because they did not diligently seek to obtaininterim employment.16ValleyMold,Inc.,191 NLRB 498,501, 502 (1971)11NL.R.B. v.MastroPlastics Corporation,345 F.2d 170, 178 (C.A. 2,1965),cert denied384 U S 972 (1966).l8VirginiaElectric & Power Co v NL.R.B,319 U S.533, 54419N.L.R B.v.Brown & Root,Inc., 311 F2d 447, 454 (CA 8, 1963)20Marlene IndustriesCorporation vN.L.R.B.,440F 2d 673, 674 (C A6, 1971);N.L.R.B.v.Reynolds,399 F2d 668, 669 (CA 6, 1968),N.L.R.B.vMiami Coca-Cola BottlingCompany,360 F 2d 569, 575 (C A 5, 1966).21Phelps-Dodge Corp v NL.R B.,313 U.S 177, 198-20022N.L.R B v MastroPlastics Corp.,345 F 2d 170, 174 (C A2, 1965),fn. 323N.L.R.B. vMiamiCoca-ColaBottling Company, supra,fn 20 at 575.24N.L.R.B. v. CashmanAuto Co,223F 2d 832,836 (C A 1).25NLR.B. v. ArduiniMfg. Co.,394 F.2d 420,423 (C A.1, 1968). VALLEYMOLD COMPANY215B.Glen BowenBowen wasdischarged on Ai gust 14, 1970, and offeredreinstatementon March 13, 1973. After the second quarterof 1971,Bowen's interim earningsexceeded what he wouldhave made working for Respondent and his claim, therefore,is based only on lossesincurred prior to that time. In the thirdand fourth quarters of 1970 Bowen had no interimearnings,accordingto the specification, but in the first and secondquartersof 1971, Bowen earned elsewhere as much or moreas he would have earned at Respondent.26Bowen testified credibly and without contradiction thatshortly after his discharge he registered for unemploymentcompensation and applied for work at four different compa-niesin thearea.He stated that he made applications only atplaceswhere he thought he had a reasonable chance of beingemployed, because he did not have funds for gasoline. He alsotestified credibly that he checked back with the four compa-nieshe originally applied to. He said he turned no jobs down,and was availablefor employment at all times.As in the cases of the other discnmmatees, there is noevidence in the record that there were jobs available for themin the area for which they were qualified, or any evidence tocontradict their testimony that they looked for work andturned none down. The facts that Bowen obtained employ-ment a littleover 4 months after he was discharged andearned practically as much from that point as he would haveearned if he had not been discriminated against makes Re-spondent's claim in Bowen's caseappear frivolous, and I alsocredit his testimony that he registered for unemploymentcompensation,applied and reapplied for work at variouscompanies,and was available for work. Respondent has notmet itsburden in Bowen's case.27 I conclude, therefore, thatBowen is entitled to $2,380.00 in backpay, with interest.28C. Dorothy JohnsonJohnson's backpay period began on August 14, 1970, andended with an offer of reinstatement on March 13, 1973,which she accepted. She had no interim earnings during thatperiod.yindirect examination by General Counsel, Johnson testi-fied that fromAugust 1970 to March 1973, she was availablefor and sought employment and turned no job down. Sheregistered for unemployment compensation and received it.She said she found it difficult to get work in the Dayton,Ohio, area.On cross-examination Johnson added that she checkedregularly with the city unemployment bureau in Moraine,Ohio, as well as the state unemployment office, during herabsence from Respondent, and she listed eight employers atwhich she had applied for work after her discharge. Shestated that she visited these companies personally and alsomade telephone calls to them at later times. Her contactswere spread out over the entire period of her unemployment,she said, her last application being in late December 1972.Johnson's testimony is uncontradicted, and I have no rea-son not to accept it as true Respondent's position in her caseseems to be that since she had no earnings for such an ex-tended period, she could not have been looking for work. Ina similar situation inMiami Coca-Cola Bottling Company,supra,the employer argued that the earnings of two em-ployees were so "incredibly low" that it madea prima faciecase of wilful losses during the backpay period, and it invitedthe court to rule that an employer's proof of "incredibly low"earnings shifts to the General Counsel the burden of goingforward with evidence that the discriminatees used reasona-ble efforts to find interim employment. The court held thatitwould "decline the invitation" because it was not practical,and it would significantly hamper the backpay remedy, ifeach discnminatee were required to prove the propriety of hisefforts during the entire backpay period."29 In the instantcase, Johnson testified credibly about her efforts to secureemployment, and her lack of success in obtaining employ-ment does not impeach her testimony or relieve Respondentof its burden of proving facts to mitigate its liability.36I find and conclude, therefore, that Dorothy Johnson isentitled to $12,560.18 in backpay, with interest, plus anamount of backpay for the period in June 1970, when she wasdiscriminatorily laid off with other employees, as discussedbelow."D. Kathelene StrangeKathelene Strange's backpay period began with her dis-charge on August 17, 1970, and ended with an offer of rein-statement on March 13, 1973. She testified credibly that fromthe time of her discharge until June 1, 1972, when she andher family went to Florida looking for work, she was availablefor work and looked for it in the Dayton, Ohio, area. Shelisted five employers where she applied for work before sheleft for Florida, four of which took written applications Shestated that she was out look_ng for work practically everyweek during that period and revisited the employers at whichshe had first applied. She listed her name with the OhioBureauof Employment Services and applied for unemploy-ment compensation, which she received for the full period.Mrs. Strange was unable to obtain any employment untilshe went to Florida on or about June 1, 1972. She remainedin Florida for 9 months until she and her son Arthur wereoffered reinstatement by Respondent in March 1973, whichthey both accepted. During that period she was employed bythree employers and earned $636.40.Respondent's position on Mrs. Strange is essentially thesame as onJohnson's; having earned little or nothing, shecould not have been diligently searching for work, but Re-spondent offered no evidence to establish this, and there wasnothing in Strange's testimony or demeanor to cause me to26 Based on Respondent's claim that Bowen's average pay at Respondentduring the period used in the specification was $118 rather than $13327 The onlyitem that Respondent is able to point to in Bowen's case isthe fact that he went hunting in Michigan with a friend in October 197028 Sum arrived at by deducting $952 from the amount set forth in thespecification, based on Respondent's figures in regard to his average weeklyrate.29Miami Coca-Cola Bottling Company, supra,fn 20 at 57530NL.R B v Cashman Auto Co, supra,fn24,N.L.R B v Nickey Chev-rolet Sales, Inc,85 LRRM 2826 (C A 7), decided February 27, 1974,Cornwell Company, Inc,171 NLRB 342, 343 (1968)31The sum has been arrived at by crediting Respondent with $170 73 onthe total set out in the specification on the basis of Respondent's figuresregarding her gross backpay for the third quarter of 1970 216DECISIONSOF NATIONALLABOR RELATIONS BOARDdiscredit her. I find that Mrs. Strange did make reasonableefforts to secure interim employment.32Ifind and conclude, therefore, that Kathelene Strange isentitled to $11,692.68 in backpay, with interest, plus backpayfor the time she lost during her layoff in June 1970."E. Arthur StrangeArthur Strange is Mrs. Strange's son. Having been fired atthe same time as his mother, his backpay period runs fromAugust 14, 1970, until he was offered reinstatement onMarch 13, 1973.Arthur Strange had no interim earnings from the time hewas discharged until he went to Florida with his family inJune 1972. While living in Florida, Strange found work atfour different employers, earning approximately $2,700.When he was offered reinstatement by Respondent in March1973, he returned to Respondent's employ, where he nowworks.Strange testified that he applied for unemployment com-pensation after his discharge, and also applied and reappliedfor work at five different employers that he was able to name.He also testified that he "looked for more work than that"meaning, I infer, that he went to other establishments, butcould not remember them. He also stated that he was lookingand available for work from the time of his discharge to theend of 1971. In 1972, Strange went to Florida because hisuncle told him he might find work there. The matter was notfully developed, but it appears that before he left for Florida,Strange applied to Respondent for work and actually did asmall construction job for Mr. Earl Valley, Respondent'spresident. In addition, Strange sought work from and did oddjobs for a Mrs. Mason before he left for Florida.Respondent contends that Strange's low interim earningsestablish wilful losses of earnings, but I am unwilling to soinfer, contrary to his uncontradicted and credited testimony,for the reasons stated in Johnson's and Mrs. Strange's cases.I find and conclude, therefore, that Arthur Strange is enti-tledtobackpay in the amount of $12,207.22, withinterest."Dafler was discharged on August 14, 1970, and offeredreinstatement on September 14, 1970. She testified that shewas available for work and looked for it during that period.32Mrs Strange was a packer at Respondent.Another discriminatee (LanaWoodgeard) was hired by Hewitt Soap Company as a packer shortly aftershe was discharged,and Respondent argues that this indicates that Strangecould also have been employed there if she really wanted a job There is noevidence in the record, however, that Hewitt Soap needed any more packersor that Strange knew that they did Actually, she testified that she did notIt also appears from Woodgeard's testimony that she worked for approxi-mately a month only at Hewitt and was then laid off, an indication that thedemand for labor at Hewitt was not good either33 The figure in the specificationhas been adjustedby deducting $167 61from gross backpay in the third quarter of 1970 on the basis of Respondent'sfigures for that period34The amount set forth in the specification has been adjusted to giveRespondent credit for the sum of $916 which Strange earned at a "bodyshop" in Florida,which was not listed as interim earnings in the specifica-tion, and an additional amount of $86 34, based on'Respondent's calcula-tions, because of an error in the gross backpay listed for the third quarterof 1970 in thespecificationThere is no evidence to contradict her testimony, and I find,therefore, that Dafler is due $238.17, with interest.36G. Shirley HangenHangen registered for unemployment compensation, ap-plied for work at five different establishments, and wasavailable for work during the period after her dischargeon August 17, 1970, until she was offered reinstatementon September 14, 1970. Indicating the state of the labormarket in the area in 1970, she said that she could noteven get an interview at the places she applied for workThere is nothing in the record to contradict Hangen's tes-timony, and I find, therefore, that she is due backpay inthe amount of $277.96, with interest, plus an amount tocover the period of her layoff in June 1970.H. Joanne Innis (Knox)Discharged on August 17, 1970, and offered reinstatementon September 14, 1970, this discriminatee testified crediblyand without contradiction that she applied for work at twocompanies and the state unemployment office, which sent herto another employer for a test. When the latter employersubsequently offered her a job, she left Respondent's employ.I find and conclude that Joanne Innis (Knox) is entitled to$299 in backpay, with interest, because of her discharge, plusa sumof money because of her layoff, as found below.1.Lana Woodgeard (Moore)This employee was discharged on August 17, 1970, andoffered reinstatement on September 14, 1970. She was alsodiscriminatorily laid off for 3 days in June 1970. Respondentconcedes that the record indicates that this discriminateemerits the full net backpay claimed. I find and conclude thatshe is owed $87.14, with interest, plus a sum of money tocover her layoff, as set forth below.J.TheDiscriminatoryLayoffsSeventeen employees were discriminatorily laid off be-tween June 23, 1970, and June 29, 1970, and lost from 3 to4 days work. General Counsel amended the backpay specifi-cation at the hearing to change the computations listed onpage 9 of the specification. Sworn testimony from a numberof employees was also taken supporting General Counsel'sposition.Respondent did not dispute the amended calcula-tions, but it has taken the position that the employees areentitled to nothing because their work week was extendedafter they were reinstated. I have previously rejected thiscontention.36On the basis of the amended specification and on the entirerecord in the case, I find that the following individuals aredue the amounts set forth after their names:35 Figure in specification adjusted on the basis of Respondent's calcula-tions indicating error in gross backpay figure for third quarter of 197036 Sec II, C, above. VALLEY MOLD COMPANY217Hrs. Lost &AmountNameIShif tRate per Hr.DueMary Dafler122.5 @2.15$48.37Juanita Evans231.5 @2.1066.15Evelyn Good122.5 @2.1548.37Shirley Hangen122.5 @2.1548.37Elmer Harden324@2.1551.60Joanne Innix(Knox)122.5 @2.1548.37Dorothy Johnson231.5 @2.1567.72Judith Mast122.5 @2.1548.37Rita Mast122.5 @2.1548.37Mary Meadows324@2.1050.40Ladonna Mefford324@2.1551.60Gloria Standafer231.5 @2.1066.15Stella Stone231.5 @2.1567.72Kathelene Strange231.5 @2.1567.72Martha Williams324@2.1551.60Lana Woodgeard(Moore)324@2.0048.00Sylvia Watson231.5 @2.0063.00A.As a Result of theDiscriminatory DischargesNameAmountGlenBowen$ 2,380.00MaryDafler238.17Shirley Hangen277.96Joanne Innis (Knox)299.00Dorothy Johnson12,560.81Arthur E. Strange12,207.22Kathelene Strange11,692.68Lana Woodgeard (Moore)87.14Each of the foregoing sums shall accrue interest at the rateof 6 percent per annum, computed in the manner set forth inIsis Plumbing & Heating Co.,138 NLRB 716 (1962). Thereshall be deducted from each of the amounts social securitytaxes, income tax withholding, and such other deductions asmay be required by the laws of the United States or the Stateof Ohio.RECOMMENDED ORDER37On the basis of the findings and conclusions set forth aboveit is hereby ordered that Valley Mold Company, Inc., itsofficers, agents, successors and assigns, shall pay to the em-ployees involved in this proceeding as net backpay theamount set forth opposite their names.B.As a Result of theDiscriminatory LayoffsNameAmountMary Dafler$48.37Juanita Evans66.17Evelyn Good48.37Shirley Hagen48.37Elmer Harden51.60Joanne Innis (Knox)48.37Dorothy Johnson67.72Judith Mast48.37Rita Mast48.37Mary Meadows50.40Ladonna Mefford51.60Gloria Standafer66.15Stella Stone67.72Kathelene Strange67.72Martha Williams51.60Lana Woodgeard (Moore)48.00Sylvia Wilson63.0037 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposesAPPENDIXORDER WITHDRAWING ORDER REOPENING RECORD FORADDITIONALHEARING AND CLOSING RECORDFollowing my letter dated February 27, 1974, advisingRespondent's counsel that I would reopen the record in thecase for a limited purpose, if a proper motion were filed,Respondent, on March 14, 1974, filed a Motion to Reopenthe Record, which I denied on March 20, 1974, for the rea-sons stated therein, but in my Ruling, a copy of which isattached, I repeated that, upon request, I would reopen therecord for certain purposes and under certain terms and con-ditions.On March 27, 1974, Respondent filed a Motion to Reopenthe Record in which it stated, in part, that the motion wasmade "under protest" and "in accordance with the Ruling ofAdministrative Law Judge, George J. Bott, dated March 20,1974, to reopen the record for the limited purposes describedtherein." In an accompanying letter, counsel for Respondentadvised me,inter alta,that "Respondent will accept yourinvitation to move to reopen the record for the limited pur-pose and under the rules described in your letter of February27, 1974 . . . ." However, in the letter, counsel continued toexpress dissatisfaction with the terms upon which I had ruledIwould reopen the record and indicated that Respondentwould petition the Federal District Court, at Dayton, Ohio,for injunctive relief.On April 2, 1974, I issued an Order Reopening the Recordfor Additional Hearing to be held at Moraine, Ohio, on April16, in which I again tried to make it clear that the hearingwould be conducted in accordance with my ruling on March20, 1974.On April 8, 1974, I received from counsel for Respondenta copy of a complaint which Respondent had filed on April5 in the Federal District Court for the Southern District of 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDOhio, Western Division, and a Motion to Suspend HearingDate.In a Memorandum attached to the Motion,Respond-ent states that it has filed "an Application for InjunctiveRelief from the Ruling of the Administrative Law Judge withregard to the conditions under which a reopening of therecord would be permitted in the instant case."In its Motion,Respondent asked that I suspend the reopening of the hearingpending decision of the Court on Respondent's Applicationfor Injunctive Relief "from the limitations placed upon thereopeningof the record."In its Complaint and Application for Injunctive Relief,Respondent asks the Court to issue an injunction orderingthat "the Administrative Law Judge (1) postpone the reopen-ing of the hearing for a reasonable time in order to accordPlaintiff sufficient time in which to accomplish the requisiteinvestigation, (2) permit the taking of Depositions in thismatter, (3) issue subpoenas to all claimants requiring theirappearance at the re-opened hearing."It is now evident to me that Respondent has no intentionand is unwilling to participate in a reopened hearing underthe terms and conditions described in my ruling of March 20,1974, incorporated by reference in my Order Reopening theRecord for Additional Hearing, dated April 2, 1974. Sincemy Order Reopening the Record was based upon my assump-tion that Respondent would comply with the conditionsoutlined in it and since that assumption has been provento be ill-founded, the premise on which I ordered the rec-ord reopened is no longer valid.Therefore it is ordered that the order reopening the recordfor additional hearing be withdrawn and the record closed.A Decision on the merits of the case will issue in duecourse.